Citation Nr: 0701017	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.

A Board hearing was held at the Waco RO in September 2006.  A 
transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's arguments on appeal reveals that he 
has presented an argument for direct service connection for 
tinnitus, as well as arguments for service connection for 
tinnitus as secondary to or aggravated by the veteran's 
service-connected diabetes mellitus.  The latter arguments 
were first expressed in the addendum to the December 2004 
representative's written statement.  The February 2006 
supplemental statement of the case indicates that the RO has 
considered the theories of direct service connection and 
secondary service connection, to include aggravation, with 
regards to the veteran's claim.

The June 2004 statement of the case notified the veteran of 
the applicable laws and regulation for direct service 
connection as provided in 38 C.F.R. §§ 3.303, 3.304 (2006).  
No notice of the laws and regulations pertaining to secondary 
service connection (including aggravation) was ever sent to 
the veteran in any of the subsequent supplemental statements 
of the case or any other correspondence.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  As the statement of the case is 
required to contain "[a] summary of the applicable laws and 
regulations . . . and a discussion of how such laws and 
regulations affect the determination," the Board finds that a 
remand is required in order to accord the veteran full due 
process.  See 38 C.F.R. §§ 19.29(b), 19.31 (2006).

In addition to not being afforded proper notice regarding the 
pertinent laws and regulations, the Board finds that a remand 
is necessary to complete further development of the veteran's 
claim.  Specifically, the veteran indicated at his September 
2006 Board hearing that he was treated at a VA facility 
approximately one year following service separation for a 
number of health issues, including ringing ears.  See hearing 
transcript at 4.  A June 2006 letter from the veteran also 
notes that he was hospitalized at the Dallas VA Medical 
Center (MC) in 1976 or 1977 for complaints of ringing ears.  

The claims folder contains medical records from the Dallas 
VAMC from November 2001 to January 2005.  There is no 
indication in the claims folder that earlier records, to 
include hospitalization records, were requested or obtained.  
VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board must remand this appeal to obtain the veteran's 
hospitalization and outpatient records from the Dallas VAMC 
for the period from June 1970 to December 1977.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, to 
include hospitalization records, from the 
Dallas VA Medical for the period from June 
1970 to December 1977.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After completion of the above and any 
other development deemed necessary, review 
the expanded record, including the 1988 
medical article submitted to the Board 
following the May 2006 supplemental 
statement of the case, and determine if 
the benefits sought can be granted.  
Unless the benefits sought are granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond and to submit 
additional evidence.  The "Pertinent Laws 
and Regulations" section should include a 
copy of the old version of 38 C.F.R. 
§ 3.310 (2006) as well as the recently 
amended 38 C.F.R. § 3.310 (Oct. 10, 2006).  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

